              Case 1:19-cv-02498-JGK Document 33 Filed 10/18/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NSC Investment, LLC and TGC/Korea Operating,
LLC

                              Plaintiffs,

           v.                                                         Civ. No. 19-cv-02498 (JGK)

POSCO Engineering & Construction Co., Ltd.,

                              Defendant.


                             DECLARATION OF ANTHONY M. CANDIDO

Anthony M. Candido declares and states as follows:

         1.           I am a partner with the law firm Clifford Chance US LLP, counsel for Defendant

POSCO Engineering and Construction Co., Ltd. (“POSCO E&C”). I submit this declaration in

connection with POSCO E&C’s Memorandum of Law in support of its Motion to Dismiss the

Amended Complaint. I make this declaration based on my personal knowledge, information, and

belief and my review of relevant documents.

         2.           Attached hereto as Exhibit 1 is a true and correct copy of the Re-Amended and

Restated Limited Liability Company Agreement of New Songdo International City Development

Limited Liability Company by and between NSC Investment, LLC and POSCO E&C, dated

August 5, 2011.

         3.           Attached hereto as Exhibit 2 is a true and correct copy of the Re-Amended and

Restated Limited Liability Company Agreement of Gale International (Korea), LLC by and

between TGC/Korea Operating, LLC and POSCO E&C, dated August 5, 2011.




750249-4-10427-v0.4                                                                     US-1000-LDR
              Case 1:19-cv-02498-JGK Document 33 Filed 10/18/19 Page 2 of 2




         4.           Attached hereto as Exhibit 3 is a true and correct copy of the Unit Pledge

Agreement by and between NSC Investment, LLC, POSCO E&C (as pledgors) and the Korean

financial institutions listed therein (as pledgees), dated December 18, 2013.

         I declare under penalty of perjury that the foregoing is correct.

Dated: October 18, 2019
       New York, NY



                                                                        /s/            .
                                                               Anthony M. Candido




750249-4-10427-v0.4                              -2-                                 US-1000-LDR
